DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In Tables 2, 4, 6, 8, 10, 12, 14, 16 and 18, “Fw” should be deleted and “fw” inserted to provide continuity with the use of “fw” representing the focal length of the weakest lens throughout the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the magnification side lens group” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In an effort to promote compact prosecution, the examiner has interpreted claim 8 as depending form claim 3 in order to establish proper antecedent basis for the magnification side lens group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (U.S. Patent Publication 2017/0168269).
With regard to independent claim 1, Yasui teaches a projection optical system for an image projection device (page 7, paragraph [0085], lines 8-13), the projection optical system comprising a plurality of lenses (Figure 1A), and further satisfying the conditional expression w| < 0.34, as defined (page 10, paragraph [0123], wherein the lens with the weakest refractive power is Lens 6).
With regard to dependent claim 5, Yasui teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a projection optical system satisfying the conditional expression 1/|fw| < 1.3 x 10-2, as defined (page 10, paragraph [0123], Focal Length data for Lens 6).
With regard to dependent claim 6, Yasui teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a projection optical system satisfying the conditional expression Tw/|fw| < 8.0 x 10-2, as defined (page 10, paragraph [0123], Focal Length data for Lens 6 and d9).
With regard to dependent claim 7, Yasui teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a projection optical system satisfying the conditional expression |Rw/fw| < 1.6 x 10-1, as defined (page 10, paragraph [0123], Focal Length data for Lens 6 and r9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (U.S. Patent Publication 2017/0168269).
With regard to dependent claim 4, although Yasui teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Yasui fails to teach the lenses as constructed from glass and having spherical surfaces.  However, it should be noted that the use of glass in the construction of an optical lens and providing spherical lens surfaces is well-known in the optical art as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), such that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system, as taught by Yasui, with glass lenses having spherical surfaces, providing simple and inexpensive construction while also providing imaging quality.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Do (U.S. Patent Publication 2004/0027478).
With regard to independent claim 1, although Do teaches an optical system for an imaging device (page 1, paragraph [0002]), the optical system comprising a plurality of lenses (Figure 1, element L1 and L2),  and further satisfying he conditional expression 0.01 ≤ |f/fw| < 0.34, as defined (page 6, paragraphs [0068] – [0070], wherein the lens with the weakest refractive power is L2), Do fails to explicitly teach the optical system to be a projection optical system.  However, it should be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
With regard to dependent claim 2, Do teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein each of the lenses is a single lens (Figure 1, element L1 and L2).
With regard to dependent claim 6, Do teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system satisfying the conditional expression Tw/|fw| < 8.0 x 10-2, as defined (page 4, Table 1 and page 6, paragraphs [0068] – [0070]).

Allowable Subject Matter
Claims 10-16 are allowed.
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the .  
With regard to independent claim 10, although the prior art teaches a projection optical system for an image projection device, the projection optical system comprising a plurality of lenses, wherein each of the lenses is a single lens, a lens group on a magnification side than a fixed aperture stop has a positive or negative refractive power, a lens group on a reduction side than the fixed aperture stop has a positive refractive power, and any one of the lens groups on a magnification side and on a reduction side of the fixed aperture stop includes a lens having the weakest refractive power in the lenses, the prior art fails to teach such a projection optical system wherein the lens having the weakest refractive power has a concave shape on a magnification side and a convex shape on a reduction side.
Claims 11-16 are allowed for the reasons as set forth above as they depend from claim 10 and inherit all of the limitations of the claim from which they depend.
With regard to claim 3, although the prior art teaches a projection optical system for an image projection device, the projection optical system comprising a plurality of lenses,  and further satisfying the conditional expression 0.01 ≤ |f/fw| < 0.34, as defined, and further teaches a magnification side lens group that is arranged on a magnification side with respect to the lens having the weakest refractive power; and a reduction side lens group that is arranged on a reduction side with respect to the lens having the weakest refractive power, the total refractive power of the magnification side lens group and the lens having the weakest refractive power is negative, and the total refractive power of the reduction side lens group is positive, the prior art fails to teach such a projection optical system wherein the lens having the weakest refractive power has a concave shape on a magnification side and a convex shape on a reduction side.
w| < 0.34, as defined, the prior art fails to teach such a projection optical system wherein the negative lens having the strongest refractive power in the lenses is arranged on a magnification side of the lens having the weakest refractive power.
With regard to dependent claim 8, although the prior art teaches a projection optical system for an image projection device, the projection optical system comprising a plurality of lenses,  and further satisfying the conditional expression 0.01 ≤ |f/fw| < 0.34, as defined, the prior art fails to teach such a projection optical system simultaneously satisfying the conditional expression 2.0 < |FX/FY| < 8.5, as defined and claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
05 May 2021